Title: Edmund Randolph to Virginia Delegates, 4 October 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen
Richmond October 4. 1788.
I have some reason to believe, that the resolutions of our legislature on the subject of the Mississippi never reached your hands. The inclosed copy will satisfy you, that they were forwarded. Perhaps the letter was delivered to one of our delegates who were here; The resolutions will be found annexed to the laws of october 1786, of which Congress have had a copy. I have the honor, gentlemen to be with great respect & esteem Yr. mo. ob. serv.
Edm: randolph.
